Citation Nr: 9934900	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the service-connected hallux abductus, right, with mallet 
toes and degenerative changes.  

2.  The propriety of the initial 10 percent rating assigned 
for the service-connected hallux abductus, left, with mallet 
toes, bunions and degenerative changes.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to September 
1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating decision of the 
RO.  

In September 1997, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  On January 20, 1994, through November 16, 1995, the 
veteran's service-connected right foot disability is shown to 
have been demonstrated by a level of impairment more nearly 
approximating a moderately severe degree.  

3.  A temporary total convalescent rating was assigned for 
disability affecting the right foot for the period from 
November 17, 1995, through December 31, 1995. 

4.  On January 1, 1996, the veteran's service-connected right 
foot disability has been demonstrated by a level of 
impairment more nearly approximating a moderately severe 
degree.  

5.  On January 20, 1994, through April 24, 1995, the 
veteran's service-connected left foot disability is shown to 
have been demonstrated by a level of impairment more nearly 
approximating a moderately severe degree.  

6.  A temporary total convalescent rating was assigned for 
disability affecting the left foot for the period from April 
25, 1995, through June 30, 1995.  

7.  On July 1, 1995, the veteran's service-connected left 
foot disability has been demonstrated by a level of 
impairment more nearly approximating a moderately severe 
degree.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a 20 percent 
evaluation for the service-connected right foot disability 
have been met, effective on January 20, 1994, through 
November 16, 1995, and commencing on January 1, 1996.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5280, 5284 (1999).  

2.  The criteria for the assignment of a 20 percent 
evaluation for the service-connected left foot disability 
have been met, effective on January 20, 1994, through April 
24, 1995, and commencing on July 1, 1995.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5280, 5284 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


I.  Background

In January 1994, the veteran submitted a claim of service 
connection for bilateral foot disabilities.  

The veteran was initially afforded a VA examination in March 
1994.  At that time, the veteran complained of his feet 
smelling, an inability to stand for prolonged periods of time 
or perform heavy lifting, pain in his feet, both during the 
day and in the evening, excessive sweating, frequent cramps 
and an inability to bend his toes.  

During the VA examination, the veteran was noted to walk with 
his feet abducted; specifically, 20 degrees on the right and 
35 degrees on the left.  In addition, the veteran's left 
great toes were described as being laterally abducted.  It 
was further reported that the veteran had to separate his 
feet approximately 2 feet to perform a deep knee bend, but 
that he was able to heel and toe walk and rise on his toes 
and heels without problem.  He was also described as having 
bilateral 4.5 cm scars on the dorsal aspect of his great 
toes, as well as a 4.5 cm scar on the dorsal lateral aspect 
of the left foot, a 4 cm scar on the dorsal lateral aspect of 
the right foot, and a 1 cm scar, bilaterally, affecting the 
dorsal aspect of the 2nd and 3rd toes.  In addition, he was 
noted to have callosities, bilaterally, affecting the plantar 
aspect of the great toes and at the metatarsal heads of the 
5th toes, bilaterally.  

Assessment of the function of the veteran's feet revealed the 
veteran to have the ability to abduct and adduct, 
bilaterally, to 10 and 15 degrees, respectively; however, 
plantar flexion and dorsiflexion were painful to palpation.  
Bilateral x-ray studies revealed postoperative changes of the 
feet.  

In September 1994, the RO granted service connection for 
right and left foot conditions and assigned a 10 percent 
evaluation effective on January 20, 1994.  The veteran 
appealed this initial rating on the basis that it did not 
reflect the extent of his disabilities.  

In April 1995, the veteran underwent surgery on his left 
foot.  As a result, he was awarded a temporary total 
convalescent rating for disability affecting the left foot 
for the period from April 25, 1995, through June 30, 1995.  

In June 1995, the veteran was afforded another VA examination 
of his feet.  At that time, the veteran complained of 
discomfort in his feet with prolonged standing or walking.  
He was noted to have healed incision sites on both his left 
and right feet with no signs or symptoms of infection.  
Neurovascular function was noted to be within normal limits, 
bilaterally.  According to notations in the examination 
report, the veteran was able to perform all postures and 
range of motion was within normal limits at the 
interphalangeal and metatarsal phalangeal joints, 
bilaterally.  The final diagnosis was that of resolving left 
foot surgery; specifically, hallux interphalangeal joint 
exostectomy and revision Tailor's bunionectomy.  

The veteran subsequently underwent surgery on his right foot 
in November 1995.  As a result, he was awarded a temporary 
total convalescent rating for disability affecting the right 
foot for the period on November 17, 1995, through December 
31, 1995.  

The veteran was afforded yet another VA examination in April 
1996.  His complaints at this time included pain in his toes 
while walking, infected toes and pain in his entire foot on 
much walking.  He also reported some pain at night and 
inability to run, walk or stand very much.  Objective 
findings included those of toes that were straight and did 
not bend, with resultant pain on pressure.  The veteran was 
unable to stand on his toes or squat.  Scars were noted on 
the dorsum of each foot and function was described as being 
poor.  He also demonstrated some limp with walking.  Function 
was stated to be poor.  Diagnostic testing of the left foot 
revealed a track in the fifth metatarsal from previous 
pinning with mild to moderate degenerative changes at the 
first interphalangeal joint.  There were also mild changes at 
the first metatarsal phalangeal joint, less pronounced.  The 
final diagnosis was that of status post surgery to the left 
foot, residuals of operations on the feet and extended toes.  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in September 1997.  At 
that time, the Board acknowledged that in October 1996, the 
veteran claimed that he was unable to work because of his 
service-connected foot disabilities, which claim was 
subsequently denied by the RO in November 1996.  In light of 
the evidence of record, the Board determined that further 
development was required to determine the extent of 
impairment caused by the veteran's service-connected 
bilateral foot disability, to include affording the veteran 
yet another VA examination and consideration by the RO of the 
propriety of referring the veteran's claim for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(1999).  

In response to a request for records from the RO, the veteran 
submitted a private treatment report from William P. Grant, 
D.P.M., FACFS, dated in August 1997.  According to Dr. Grant, 
the veteran demonstrated a well-healed incision over his 5th 
metatarsals, bilaterally, "in the presence of a large 
hyperkeratotic lesion beneath the 5th metatarsal."  He also 
noted that there was evidence radiographically that the 
veteran had had osteotomies of his 5th metatarsal with 
shaving of the plantar condyles apparently to ameliorate 
plantar lesions and callosities.  These callosities were 
stated to have returned and were described as being severe.  

Consequently, Dr. Grant opined that "this [did] demonstrate 
a frank malunion of the osteotomy and a less than 
advantageous position," since most 5th metatarsal osteotomies 
did go on and provide a satisfactory improvement with 
amelioration of the ulceration; however, this was not 
documented by x-ray studies.  Dr. Grant concluded that either 
an inadequate osteotomy was performed or the bone did not 
heal in an elevated enough position.  

The veteran was most recently afforded a VA examination in 
September 1997.  His complaints included those of pain in 
multiple joints of the body, including the feet, as well as 
stiffness, soreness and painful ranges of motion throughout 
the many joints of the body including appendicular and axial 
skeletal joints.  

The VA examination of the feet revealed pain on range of 
motion of all metacarpophalangeal joints and subtalar and 
mid-tarsal joints, bilaterally.  He was also noted to 
demonstrate effusion at the interphalangeal joints and 
metatarsal phalangeal joints, bilaterally, as well as nail 
changes consistent with Reiter's syndrome.  The examiner also 
identified calluses bilaterally at the 5th metatarsal 
phalangeal joint, plantarly, and the hallux interphalangeal 
joint, plantar medially.   

Specific evaluation revealed decreased pallor to raise on 
toes and heels due to pain and decreased 
pronation/supination, bilaterally.  The examiner also 
detected decreased ranges of motion at the metatarsal 
phalangeal joints, the mid-tarsal joints and the subtalar 
joints, bilaterally.  Deformities included those of bilateral 
pes planus, bunions and hammertoe, two through five, 
bilaterally.  The veteran had an antalgic gait with use of 
cane required.  He was also noted to have incision scars over 
the hallux and 5th metatarsal phalangeal joints, bilaterally, 
mild atrophy of the skin and subcutaneous tissue, 
bilaterally, and dystrophic toenails affecting the left and 
right foot.  X-ray studies showed:  status post left and 
right fifth metatarsal osteotomy; status post hardware 
removal left 5th metatarsal; retained hardware, right 5th 
metatarsal; pes planus periarticular osteopenia at the 
metatarsal phalangeal joints; and status post left and right 
hallux osteotomy.  

The final diagnoses included those of Reiter's syndrome and 
degenerative joint disease, secondary to surgery, affecting 
the left and right 5th metatarsal phalangeal joint and the 
left and right hallux interphalangeal joint.  The examining 
physician went on to explain that, while the veteran's 
service-connected foot disabilities contributed significantly 
to his inability to work, the primary reason for his 
inability to work was the systemic nature of his Reiter's 
syndrome.  


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected right and left foot 
disabilities are rated as 10 percent disabling under 38 
C.F.R. § 4.71a including Diagnostic Code 5280, which is the 
maximum evaluation available.  That code provides for the 
assignment of a 10 percent rating for hallux valgus, 
unilateral, operated with resection of the metatarsal head or 
severe hallux valgus, unilateral, if equivalent to amputation 
of the great toe.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent 
evaluation is assigned for moderate foot injuries.  A 20 
percent rating is warranted for a moderately severe foot 
injury and a 30 percent rating for a severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Based on a review of the evidence of record, the Board finds 
that the veteran's overall right and left foot disabilities 
more nearly approximate a moderately severe level of 
disability under 38 C.F.R. § 4.71a, including Diagnostic Code 
5284, for the periods beginning on January 20, 1994, through 
November 16, 1995, and again on January 1, 1996, for the 
right foot, and beginning on January 20, 1994, through April 
24, 1995, and again on July 1, 1995, for the left foot.  

The Board must consider the findings of pain pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  The veteran has consistently 
complained of pain and has demonstrated limitation of motion 
affecting his feet.  Further, at the most recent VA 
examination in September 1997, the examining physician 
concluded that the veteran's service-connected foot 
disabilities contributed significantly to his inability to 
work.  

The Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability pictures presented by his right and left foot 
disabilities more nearly approximate the criteria for a 20 
percent rating-moderately severe foot disablement.  38 
C.F.R. § 4.71a including Diagnostic Code 5284.  In light of 
the evidence of record, the Board finds that the 
preponderance of the evidence supports the assignment of a 20 
percent rating for the service-connected bilateral foot 
disabilities for the following periods:  Beginning on January 
20, 1994, through November 16, 1995, and on January 1, 1996, 
for the right foot; and beginning on January 20, 1994, 
through April 24, 1995, and on July 1, 1995, for the left 
foot.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disabilities as 
prescribed by the Court in Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  As noted hereinabove, the 
veteran has demonstrated a level of impairment of his right 
and left feet consistent with a 20 percent evaluation for 
moderately severe disablement for the periods outlined above.  

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service connected disability, 
then an extraschedular evaluation will be assigned.  The 
Board notes that there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's condition 
at any stage, since there has been no showing that it has 
caused marked interference with his employment (i.e., beyond 
that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that his 
disability otherwise has rendered impracticable the 
application of the regular schedular standards.  

However, evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the actual provisions of the rating schedule.  
As such, the Board finds that consideration of this matter 
under the provisions of 38 C.F.R. § 3.321 is not appropriate.  






ORDER

A 20 percent rating for the service-connected hallux 
abductus, right, with mallet toes and degenerative changes is 
granted, commencing January 20, 1994, through November 16, 
1995, and from January 1, 1996, subject to the regulations 
controlling disbursement of VA monetary benefits.  

A 20 percent rating for the service-connected hallux 
abductus, left, with mallet toes, bunions and degenerative 
changes is granted, commencing January 20, 1994, through 
April 24, 1995, and from July 1, 1995, subject to the 
regulations controlling disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

